Exhibit 10.1

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of March 23, 2011 (this “Amendment”) relating to that
certain Credit Agreement dated as of August 9, 2006 and as amended and restated
as of June 23, 2009 and amended by Amendment No. 1 dated as of August 13, 2010
(the “Existing Credit Agreement” and, as amended hereby, the “Amended Credit
Agreement”) among NIELSEN FINANCE LLC, a Delaware limited liability company
(together with its successors and assigns, “Nielsen”), TNC (US) HOLDINGS INC., a
New York corporation (together with its successors and assigns, “TNC Inc.” and,
together with Nielsen, the “U.S. Borrowers”), NIELSEN HOLDING AND FINANCE B.V.,
a private company organized under the laws of The Netherlands, having its
corporate seat in Diemen, The Netherlands (together with its successors and
assigns, the “Dutch Borrower” and, together with the U.S. Borrowers, the
“Borrowers”), the Guarantors party thereto from time to time, CITIBANK, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer, ABN AMRO Bank N.V.,
as a Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), DEUTSCHE BANK
SECURITIES INC., as Syndication Agent, and JPMORGAN CHASE BANK, N.A., ABN AMRO
BANK N.V. and ING BANK N.V., as Co-Documentation Agents.

PRELIMINARY STATEMENTS

(1) WHEREAS, Nielsen desires to amend the Existing Credit Agreement to
memorialize the terms of a recently completed Revolving Pro Rata Extension
Offer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Existing Credit Agreement
has the meaning assigned to such term in the Existing Credit Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in any Loan Document, and each reference in any Loan
Document to the Existing Credit Agreement or any other Loan Document or
“thereunder”, “thereof” or other similar reference to such other Loan Document,
shall, on and after the New Tranche A Revolving Credit Effective Date (as
defined in Section 2 of this Amendment), refer to such Loan Document or other
Loan Document as amended hereby.

SECTION 2. Amendments. With effect from the New Tranche A Revolving Credit
Effective Date, the Existing Credit Agreement is hereby amended as set forth in
this Section 2.

(a) The following defined terms shall be added to Section 1.01 of the Existing
Credit Agreement in proper alphabetical order:

“Amendment No. 2” means that certain administrative amendment to the Credit
Agreement dated as of the New Tranche A Revolving Credit Effective Date among
the Administrative Agent and Nielsen.

“New Tranche A Revolving Credit Effective Date” means March 23, 2011.

(b) The following defined terms shall be deleted from Section 1.01 of the
Existing Credit Agreement: “Tranche B Revolving Credit Commitment”, “Tranche C
Revolving Credit Commitment”, “Tranche D Revolving Credit Commitment”, “Tranche
E Revolving Credit Commitment”, “Tranche F



--------------------------------------------------------------------------------

Revolving Credit Commitment”, “Tranche G Revolving Credit Commitment”, “Tranche
H Revolving Credit Commitment”, “Tranche B Revolving Credit Facility”, “Tranche
C Revolving Credit Facility”, “Tranche D Revolving Credit Facility”, “Tranche E
Revolving Credit Facility”, “Tranche F Revolving Credit Facility”, “Tranche G
Revolving Credit Facility”, “Tranche H Revolving Credit Facility”, “Tranche B
Revolving Credit Lender”, “Tranche C Revolving Credit Lender”, “Tranche D
Revolving Credit Lender”, “Tranche E Revolving Credit Lender”, “Tranche F
Revolving Credit Lender”, “Tranche G Revolving Credit Lender”, “Tranche H
Revolving Credit Lender”, “Tranche B Revolving Credit Loan”, “Tranche C
Revolving Credit Loan”, “Tranche D Revolving Credit Loan”, “Tranche E Revolving
Credit Loan”, “Tranche F Revolving Credit Loan”, “Tranche G Revolving Credit
Loan”, “Tranche H Revolving Credit Loan”, “Tranche B Revolving Credit Note”,
“Tranche C Revolving Credit Note”, “Tranche D Revolving Credit Note”, “Tranche E
Revolving Credit Note”, “Tranche F Revolving Credit Note”, “Tranche G Revolving
Credit Note”, and “Tranche H Revolving Credit Note”,

(c) The following defined terms in Section 1.01 of the Existing Credit Agreement
shall be replaced in their entirety as set forth below:

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Class A Term Loans, which are

(A) Class A Euro Term Loans, the following percentages per annum based upon the
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

   

Pricing Level

 

Secured Leverage Ratio

 

Rate

1

  <4.25:1   2.00%

2

  ³4.25:1   2.25%

and

(B) which are Class A Dollar Term Loans, the following percentages per annum
based upon the Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing Level

 

Secured Leverage Ratio

 

Eurocurrency Rate

 

Base Rate

1

  <4.25:1   2.00%   1.00%

2

  ³4.25:1   2.25%   1.25%

(b) with respect to Class B Term Loans, which are

(A) Class B Euro Term Loans, 3.75%; and

(B) which are Class B Dollar Term Loans, 3.75% in the case of Eurocurrency Rate
Loans and 2.75% in the case of Base Rate Loans.

(c) with respect to Class C Term Loans, which are:

 

-2-



--------------------------------------------------------------------------------

(A) Class C Euro Term Loans, the following percentages per annum based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

   

Pricing Level

 

Total Leverage Ratio

 

Rate

1

  £5.00:1   3.50%

2

  >5.00:1   3.75%

and

(B) which are Class C Dollar Term Loans, the following percentages per annum
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing Level

 

Total Leverage Ratio

 

Eurocurrency Rate

 

Base Rate

1

  £5.00:1   3.50%   2.50%

2

  >5.00:1   3.75%   2.75%

; provided that the Applicable Rate set forth above in this clause
(c) applicable to Class C Term Loans shall be reduced by 0.25% for so long as
Borrowers maintain a corporate credit and/or family rating, as applicable, of
either BB- from S&P or Ba3 from Moody’s.

(d) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees, the following percentages per annum (less, in the
case of Letter of Credit fees, the fronting fee payable in respect of the
applicable Letter of Credit), based upon the Total Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate

Pricing

Level

 

Total
Leverage Ratio

 

Eurocurrency

Rate and Letter

of Credit Fees

 

Base Rate

 

Unused

Commitment

Fee Rate

1

  <3.0:1   2.25%   1.25%   0.375%

2

  ³3.0:1 but <3.5:1   2.50%   1.50%   0.50%

3

  ³3.5:1 but <4.0:1   2.75%   1.75%   0.50%

4

  ³4.0:1 but <4.5:1   3.00%   2.00%   0.625%

5

  ³4.5:1 but <5.5:1   3.25%   2.25%   0.625%

6

  ³5.5:1   3.50%   2.50%   0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio or the Secured Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided that, at the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so

 

-3-



--------------------------------------------------------------------------------

delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Tranche A Revolving Credit Lenders, Class A Dollar Term Lenders, Class B
Dollar Term Lenders, Class C Dollar Term Lenders, Class A Euro Term Lenders,
Class B Euro Term Lenders or Class C Euro Term Lenders, (b) when used with
respect to Commitments, refers to Tranche A Revolving Credit Commitments, and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Tranche A Revolving Credit
Loans, Class A Dollar Term Loans, Class B Dollar Term Loans, Class C Dollar Term
Loans, Class A Euro Term Loans, Class B Euro Term Loans or Class C Euro Term
Loans.

“L/C Issuer” means Citibank, N.A., the Existing L/C Issuer, and any other Lender
that becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in
each case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder; provided that (x) the
Outstanding Amount of L/C Obligations relating to Letters of Credit for which
Citibank, N.A. is L/C Issuer shall not exceed $25,000,000 (and Citibank, N.A.
shall not be under any obligation, notwithstanding anything herein to the
contrary, to issue any Letter of Credit if such amount would be exceeded) and
following the New Tranche A Revolving Credit Effective Date, (x) The Royal Bank
of Scotland N.V. (formerly known as ABN AMRO Bank N.V.) (“RBS/ABN”) shall no
longer be an L/C Issuer for purposes of issuing new Letters of Credit, and
(y) upon the termination of all existing RBS/ABN Letters of Credit issued by
RBS/ABN prior to the New Tranche A Revolving Credit Effective Date, RBS/ABN
shall no longer be an L/C Issuer for any purpose under the Credit Agreement

“Maturity Date” means (i) with respect to the Class A Term Loans, the seventh
anniversary of the Pushdown Date, (ii) with respect to the Class B Term Loans,
May 1, 2016, (iii) with respect to the Class C Term Loans, May 1, 2016 and
(iv) with respect to the Revolving Credit Facility, April 1, 2016.

“Revolving Credit Commitment” means the Tranche A Revolving Credit Commitment.

“Revolving Credit Facility” means the Tranche A Revolving Credit Facility.

“Revolving Credit Note” means a Tranche A Revolving Credit Note.

“Tranche A Revolving Credit Commitment” means, as to each Tranche A Revolving
Credit Lender, its obligation to (a) make Tranche A Revolving Credit Loans to
the U.S. Borrowers and the Dutch Borrower pursuant to Section 2.01(c)(i),
(b) purchase participations in L/C Obligations in respect of Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule A to Amendment No. 2, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14). The aggregate Tranche A Revolving Credit Commitments
of all Tranche A Revolving Credit Lenders shall be $635,000,000 on the New
Tranche A Revolving Credit Effective Date, as such amount may be adjusted from
time to time in accordance with the terms of this Agreement.

(d) Section 2.01(c) of the Existing Credit Agreement is hereby replaced in its
entirety with the following:

 

-4-



--------------------------------------------------------------------------------

“(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Tranche A Revolving Credit Lender severally agrees to make
Tranche A Revolving Credit Loans denominated in Dollars or Euros as elected by
either U.S. Borrower or the Dutch Borrower pursuant to Section 2.02 to such
Borrower from its applicable Lending Office (each such loan, a “Tranche A
Revolving Credit Loan” or a “Revolving Credit Loan”) from time to time, on any
Business Day until the Maturity Date for the Revolving Credit Facility, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Tranche A Revolving Credit Commitment; provided that after giving
effect to any Tranche A Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Tranche A Revolving Credit Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Tranche A Revolving Credit Commitment. Within the
limits of each Lender’s Revolving Credit Commitments, and subject to the other
terms and conditions hereof, each Borrower may borrow under this
Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein, and Revolving
Credit Loans denominated in Alternative Currencies must be Eurocurrency Rate
Loans, as further provided herein.”

(e) The final sentence of Section 2.02(a) of the Existing Credit Agreement is
hereby deleted in its entirety.

(f) Section 2.16(f)(iii) is amended to replace the reference to “Amendment
Effective Date” to “New Tranche A Revolving Credit Effective Date”.

SECTION 3. Certain Consequences Of Effectiveness.

On and after the New Tranche A Revolving Credit Effective Date, the rights and
obligations of the parties to the Existing Credit Agreement shall be governed by
the Amended Credit Agreement; provided that the rights and obligations of the
parties to the Existing Credit Agreement with respect to the period prior to the
New Tranche A Revolving Credit Effective Date shall continue to be governed by
the provision of the Existing Credit Agreement prior to giving effect to this
Amendment and the amendments contemplated hereby. The Existing Credit Agreement
and the other Loan Documents, as specifically amended hereby, are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Without limiting the foregoing, Nielsen agrees that the
Collateral Documents and all of the Collateral does and shall continue to secure
the payment of all Secured Obligations (including those modified hereby) on the
terms and conditions set forth in the Collateral Documents.

SECTION 4. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York. ANY LEGAL ACTION OR
PROCEEDING ARISING HEREUNDER OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY

 

-5-



--------------------------------------------------------------------------------

WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR OTHER TRANSACTION RELATED HERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02 OF THE EXISTING CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 6. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

SECTION 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or email of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

NIELSEN FINANCE LLC By:    

/s/ William C. Bradley

  William C. Bradley   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:    

/s/ Caesar Wyszomirski

  Caesar Wyszomirski   Vice President



--------------------------------------------------------------------------------

Schedule A to Amendment No 2.

 

Lender Name

   Revolving Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 25,000,000         3.937007874 % 

Citibank, N.A.

   $ 40,000,000         6.299212598 % 

Credit Suisse AG, Cayman Islands Branch

   $ 60,000,000         9.448818898 % 

Deutsche Bank AG New York Branch

   $ 60,000,000         9.448818898 % 

Goldman Sachs Bank USA

   $ 60,000,000         9.448818898 % 

HSBC Bank plc

   $ 30,000,000         4.724409449 % 

JPMorgan Chase Bank, N.A.

   $ 150,000,000         23.622047244 % 

Mizuho Corporate Bank, Ltd.

   $ 30,000,000         4.724409449 % 

Morgan Stanley Bank, N.A.

   $ 40,000,000         6.299212598 % 

Morgan Stanley Senior Funding, Inc.

   $ 110,000,000         17.322834646 % 

Sumitomo Mitsui Banking Corporation

   $ 30,000,000         4.724409449 % 

Total:

   $ 635,000,000         100 % 